internal_revenue_service national_office technical_advice_memorandum december third party communication none date of communication not applicable tam-131399-05 cc psi b08 number release date index uil no case-mis no ------------------------ -------------------------- --------------------------- taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference ------------------------------------------- ------------------------------- ---------------------------- ---------------- ---------- ----------------------- legend whether claimant is entitled to claim the small_ethanol_producer_credit under claimant ------------------------------------------- foreign_country -------------------------- foreign_country --------------- issue sec_40 of the internal_revenue_code with respect to the processing of hydrous ethanol into anhydrous ethanol as described below conclusion sec_40 with respect to the processing of hydrous ethanol into anhydrous ethanol facts claimant is not entitled to claim the small_ethanol_producer_credit under law and analysis sec_40 provides that for purposes of the sec_38 general business claimant purchases hydrous ethanol that is produced in foreign_country tam-131399-05 claimant arranges for delivery of the hydrous ethanol to a facility in foreign_country claimant is party to an agreement for the processing of anhydrous alcohol agreement with the facility under the agreement the facility processes the hydrous ethanol into anhydrous ethanol in a series of procedures that includes dehydrating the ethanol claimant distributes the resulting anhydrous ethanol in the united_states to be added to gasoline the facility is not owned by or otherwise related to claimant under the agreement the facility provides equipment and workers to process the hydrous ethanol claimant notes that although the facility has transitory legal_title to the ethanol at all times between the purchase of the ethanol in foreign_country and the sale of motor fuel grade ethanol to blenders in the united_states claimant possesses all the benefits_and_burdens_of_ownership related to the ethanol thus claimant argues that claimant was the producer of the ethanol notwithstanding its use of a facility owned and operated by a third party credit the alcohol fuels credit for the taxable_year includes in the case of an eligible_small_ethanol_producer the small_ethanol_producer_credit small ethanol producer for any taxable_year is cents for each gallon of qualified_ethanol_fuel_production of such producer sec_40 defines qualified_ethanol_fuel_production as any alcohol which is ethanol which is produced by an eligible_small_ethanol_producer and which during the taxable_year is under prescribed conditions sold for use or used by such producer as fuel claimant did not engage in qualified_ethanol_fuel_production because claimant did not produce alcohol that is ethanol rather claimant purchased ethanol that was produced in foreign_country and caused it to be further processed hence claimant is not entitled to the small_ethanol_producer_credit with regard to the ethanol at issue incoming technical_advice request or that may be raised based on the facts of this case including the ability of claimant to base its claim on the processing performed by a third party or the amount of value added to the hydrous alcohol sec_40 provides that the small_ethanol_producer_credit of any eligible no opinion is expressed herein as to any other issues that were raised in the caveats a copy of this technical_advice_memorandum is to be given to the taxpayer temporary or final regulations pertaining to one or more of the issues addressed tam-131399-05 sec_6110 of the code provides that it may not be used or cited as precedent in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2005_2 2005_1_irb_86 however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2005_2 are satisfied
